UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8389


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARREN LEONARD IZARD, a/k/a Sld Dft 5:02CR37-4, a/k/a Twin,
a/k/a Fat Boy,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:02-cr-00037-RLV-4)


Submitted:    April 22, 2009                   Decided:    June 3, 2009


Before WILKINSON and      TRAXLER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darren Leonard Izard, Appellant Pro Se.       Matthew Theodore
Martens, Assistant United States Attorney, Charlotte, North
Carolina; Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darren    Leonard    Izard       appeals   the        district       court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find   no    reversible      error.      Accordingly,         we    affirm       for   the

reasons stated by the district court.                   See United States v.

Izard,      No.   5:02-cr-00037-RLV-4          (W.D.N.C.       Oct.        15,     2008).

Further, as this court has recently issued its opinion in United

States v. Hood, 556 F.3d 226 (4th Cir. 2009), we deny Izard’s

motion to place this appeal in abeyance for Hood as moot.                               We

dispense     with     oral    argument    because       the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                          2